DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-10 with respect to priority is withdrawn in view of the newly discovered reference(s) to Kadokura in  EP 3,372,342 A1, published September 12,2018. Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodokura in EP 3,372,342 A1.  Kodokura et al. discloses in wire cutting electric discharge machine (see paragraph 25), a state observation section (element 22, considered to be circuitry as it can be a CPU and therefore hardware, see paragraphs 21 and 22), representing a shape of a component (considered to be a workpiece) and an original plan (inherent in machine learning) upon which machine learning is applied during machining; and learning circuitry(element 26).  Regarding claim 2, the learning circuitry (element 26) further includes reward calculation  circuitry (element 28) to calculate a reward based on the data set and a function update circuitry (element 30, see paragraph 44) to update based on the reward, a function for determining priority order of adjustment methods to be offered to a user, the user performing machining condition adjustment work for improving machining performance for the component (part) indicated by the characteristic shape.  Regarding claims 3 and 4, the reward calculation can increase the award (positive, see paragraph 41) or reduce the award (negative, see paragraph 41).  Regarding claim 10, Kodokura discloses observing a characteristic shape by a determined data section, an adopted plan (equation 1, see bottom of page 6) and a determination result(new Q(st, at)  ) (please note that the equation recited  at the bottom of page 6  of Kodokura is identical to the equation recited in paragraph 54 of the instant specification), the characteristic shape representing a shape of a part of a product of wire electric discharge machining, adjustment of machining conditions being deemed as necessary for the part of the product, the adopted plan being an adjustment method selected from among one or more adjustment methods for adjusting the machining conditions to improve machining performance for the part indicated by the characteristic shape, the determination result indicating whether implementation of the adopted plan is effective in improving machining performance for the part corresponding to the characteristic shape; and learning the machining condition adjustment method according to a data set created on the state variables (see equation bottom of page 6).
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761